DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Uehara (US 2014/0017531).
As to claim 1, Uehara a battery pack (figures 1-8 #100 or figure 13 #200, [0034], [0059] discussed throughout), comprising: a plurality of battery cells (figures 1-8 and 13 #11, [0010], discussed throughout); a first case accommodating the plurality of battery cells (figures 1-8 and 13, the first case #12, [0010]); a protection circuit module coupled to one side of the plurality of battery cells and electrically connecting the plurality of battery cells (figures 1-8 and 13, #22, [0058], [0060]-[0068], discussed throughout); a bus bar electrically connected to the protection circuit module and extending in one direction along the plurality of battery cells (figures 1-8 and 13, #20A and/or #20B, extending in the A direction as seen within annotated figure 3 below; discussed throughout); and a second case coupled to the first case and accommodating the plurality of battery cells, the protection circuit module, and the bus bar (figures 1-8 and 13, the second case can be the rack within figure 13 or comprising the walls #30A, #30B and #24; discussed throughout), wherein the bus bar includes a diverged branch formed by cutting a region of the bus bar in the one direction (annotated figure 3 below, the circled portions are the diverged branch; note also the portions going to the cell terminals can be considered the divergent branch). While, Uehara does not specifically state “cutting a region of the bus bar in the one direction.” However, “Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).”

    PNG
    media_image1.png
    547
    612
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    869
    706
    media_image2.png
    Greyscale

As to claim 2, Uehara does not specifically state wherein, the diverged branch is formed by cutting an inner region of the bus bar to space regions apart in a widthwise direction perpendicular to the one direction. However, “Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).”
As to claim 3, Uehara discloses wherein, the diverged branch is branched off at one side of the bus bar relative to a center of the bus bar relative to the one direction (annotated figure 3 above). 
As to claim 4, Uehara does not specifically state wherein, relative to the center of the bus bar in the one direction, the diverged branch is cut from a region adjacent to a midpoint between the center and an end of the bus bar. However, “Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).” Additionally, Uehara has the required structure of the instant claimed invention see annotated figure 3 above. 
As to claim 5, Uehara does not specifically state wherein, diverged branch is branched off by a slit cut in the one direction. However, “Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).” Additionally, Uehara has the required structure of the instant claimed invention see annotated figure 3 above.
As to claim 6, Uehara discloses wherein, the diverged branch is an output terminal for an external circuit (figures 1-8 and 13, the output terminal is #21 and outputs to electrical devices, [0070]-[0073], however as the diverged branch is connected to the circuit board #22 which is connected to bus bars #26B and #26A connected to #21, the branch is part of the output terminal); discussed throughout. 
As to claim 7, Uehara discloses further comprising a voltage sensor coupled to an end of the bus bar that is adjacent to the diverged branch (figures 1-8 and 13, the battery circuit board #22 monitors the voltage, [0064]-[0069], discussed throughout). 
As to claim 8, Uehara discloses further comprising case holders between the first case and the second case to fix positions of the battery cells (figures 1-8 and 13, the case holders can be #30A and #30B when the second case is the rack or figure 8 #25A and #25B, [0016] and discussed throughout). 
As to claim 9, Uehara discloses wherein, the protection circuit module includes wiring patterns overlying the plurality of battery cells and electrically connected to the plurality of battery cells (figures 1-8 and 13, the battery cells are #11, the protection circuit #22 is a circuit board and thus would have wiring patterns, the protection circuit #22 overlays the battery cells; discussed throughout).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 2014/0017531).
As to claim 1, Uehara a battery pack (figures 1-8 #100 or figure 13 #200, [0034], [0059] discussed throughout), comprising: a plurality of battery cells (figures 1-8 and 13 #11, [0010], discussed throughout); a first case accommodating the plurality of battery cells (figures 1-8 and 13, the first case #12, [0010]); a protection circuit module coupled to one side of the plurality of battery cells and electrically connecting the plurality of battery cells (figures 1-8 and 13, #22, [0058], [0060]-[0068], discussed throughout); a bus bar electrically connected to the protection circuit module and extending in one direction along the plurality of battery cells (figures 1-8 and 13, #20A and/or #20B, extending in the A direction as seen within annotated figure 3 below; discussed throughout); and a second case coupled to the first case and accommodating the plurality of battery cells, the protection circuit module, and the bus bar (figures 1-8 and 13, the second case can be the rack within figure 13 or comprising the walls #30A, #30B and #24; discussed throughout), wherein the bus bar includes a diverged branch formed by cutting a region of the bus bar in the one direction (annotated figure 3 below, the circled portions are the diverged branch; note also the portions going to the cell terminals can be considered the divergent branch). While, Uehara does not specifically state “cutting a region of the bus bar in the one direction.” However, “Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).” NOTE: this is a 103-type rejection as it is a product by process rejections are 102/103 type rejections. 
As to claim 2, Uehara does not specifically state wherein, the diverged branch is formed by cutting an inner region of the bus bar to space regions apart in a widthwise direction perpendicular to the one direction. However, “Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).”
As to claim 3, Uehara discloses wherein, the diverged branch is branched off at one side of the bus bar relative to a center of the bus bar relative to the one direction (annotated figure 3 above). 
As to claim 4, Uehara does not specifically state wherein, relative to the center of the bus bar in the one direction, the diverged branch is cut from a region adjacent to a midpoint between the center and an end of the bus bar. However, “Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).” Additionally, Uehara has the required structure of the instant claimed invention see annotated figure 3 above. 
As to claim 5, Uehara does not specifically state wherein, diverged branch is branched off by a slit cut in the one direction. However, “Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).” Additionally, Uehara has the required structure of the instant claimed invention see annotated figure 3 above.
As to claim 6, Uehara discloses wherein, the diverged branch is an output terminal for an external circuit (figures 1-8 and 13, the output terminal is #21 and outputs to electrical devices, [0070]-[0073], however as the diverged branch is connected to the circuit board #22 which is connected to bus bars #26B and #26A connected to #21, the branch is part of the output terminal); discussed throughout. 
As to claim 7, Uehara discloses further comprising a voltage sensor coupled to an end of the bus bar that is adjacent to the diverged branch (figures 1-8 and 13, the battery circuit board #22 monitors the voltage, [0064]-[0069], discussed throughout). 
As to claim 8, Uehara discloses further comprising case holders between the first case and the second case to fix positions of the battery cells (figures 1-8 and 13, the case holders can be #30A and #30B when the second case is the rack or figure 8 #25A and #25B, [0016] and discussed throughout). 
As to claim 9, Uehara discloses wherein, the protection circuit module includes wiring patterns overlying the plurality of battery cells and electrically connected to the plurality of battery cells (figures 1-8 and 13, the battery cells are #11, the protection circuit #22 is a circuit board and thus would have wiring patterns, the protection circuit #22 overlays the battery cells; discussed throughout). 
As to claim 10, Uehara discloses wherein, the bus bar extends along edges of the protection circuit module (figures 1-8 and #13 #22 and #20A and #20B discussed throughout), and protrusions of the bus bar are coupled to the protection circuit module to electrically connect the protection circuit module and the bus bar (figures 1-8 and #13 #22 and #20A and #20B discussed throughout). Uehara is silent to the coupling holes in the protection circuit module. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the protrusion go in coupling holes as a mere design choice or aesthetic design change (see MPEP 2144.04 I and 2144.04 IV B). 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724